Certiorari to the Kansas City Court of Appeals. The action out of which this proceeding grows was the case of Hines v. Fireman's Fund Insurance Company and Louis S. Stubbs. The insurance company, supra, issued to one Charles E. Quinn of St. Joseph an insurance policy in the sum of $315. Stubbs was an agent for the company. After the issuance of the policy the car was stolen, and upon proof of loss the company paid Quinn the amount of his policy. Later Quinn thought that he recognized this car upon the streets of St. Joseph, and called upon the insurance agent, Stubbs, to get the number of the car, but not getting Stubbs, Quinn called up the police department and informed them that he thought he had found the stolen car and requested that officers be sent to look after the matter. The department sent two officers, who secreted themselves and were watching the car.
Upon Stubbs's return to the office and upon learning of Quinn's telephone message as to the car, and Quinn's desire for the number of the car, Stubbs called up the chief of police, and asked if Quinn had notified him about the stolen car, and was informed that Quinn had notified him and that men (police) had been sent out to look after it. The foregoing, in our language, are facts from the Court of Appeals opinion. From this point however the opinion of the Court of Appeals had better speak; *Page 620 
"Stubbs then called up Quinn and asked what had been done in regard to the matter, and when told by Quinn that he had notified the police department and that officers were already there watching the car Stubbs said, `That is fine,' or words to that effect.
"Stubbs then went to Quinn and asked him if he would swear that the car standing in Felix Street was his car that had been stolen. Quinn replied that he could not so swear, because he was not positive, and that he did not know the number of the stolen car. Stubbs, at the time, had the number of the stolen car on a piece of paper.
"Stubbs then went over to the place where Officer Reynolds was standing guarding the car. Officer Reynolds testified that he was there watching the car to take it to the police station, and to pick up the party who claimed to own it when the latter came to get the car. Stubbs then told the officer that if he would takecare of the car he (Stubbs), would `fix it up with him and give him a Christmas present.' Stubbs then started to make an examination for the purpose of comparing engine and factory numbers of the stolen car with those of the suspected car, when Reynolds advised that he had better not do it, and that he had better not be seen there, as his presence might frighten away the person who had left the car. Thereupon Stubbs left and returned to his place of business, without having made any further suggestions. The arrest and incarceration of plaintiff followed, as above detailed."
Hines sued and recovered judgment for $880, and this judgment the Court of Appeals affirmed. Hines was admittedly falsely imprisoned. His arrest was after Stubbs had left the scene of action by direction of the policeman. The insurance company could not be liable, save through the acts of Stubbs, and the acts of Stubbs fully appear from the foregoing. The Court of Appeals, on these facts, ruled:
"We think that under the facts in this case as disclosed by the record, the connection of defendants with *Page 621 
the arrest and imprisonment is sufficiently established to support the verdict and judgment, and further, that defendants were chargeable with lack of due diligence in not having attempted to identify the car of plaintiff with the one that was stolen."
The word "defendants" in the foregoing excerpt from the opinion refers solely to the two relators here. Other defendants, originally sued, seem to have dropped out of the case, the verdict of the jury being only against the relators in this present proceeding.
The question is, does the foregoing ruling, upon the foregoing facts, contravene our rulings?
I. It is urged that the Court of Appeals refused to examine alleged errors assigned as to instructions. It is true that no word is found in the opinion upon this subject. But with the view we have of the case upon another proposition it is not necessary to comment upon this point. It is singularly true that the opinion mentions no points made as to instructions, save and except the demurrers to the evidence. It does not even say that there was no substance in other points made. The case was a hotly contested one, by able lawyers upon the respective sides thereof, and fairly debatable questions as to instructions (given or refused) are usually noted in court opinions. Upon this matter, for the reason indicated, we go no further at this time.
II. The established rule in this State is that before one may be held for the wrongful arrest of another, it must appear that such person either assisted in the arrest, or by some means gave evidence that he directed, countenanced, or encouraged the same. [McMannus v. Lee, 43 Mo. 206; Cooper v. Johnson, 81 Mo. l.c. 488-489.] In the first case, supra, it is said:
"But on the other hand, it is to be borne in mind that mere presence at the commission of a trespass or other wrongful act does not render a person liable as a participator therein. If he is only a spectator, innocent *Page 622 
of any unlawful intent, and does not act to countenance or approve those who are actors, he is not to be held liable on the ground that he happened to be a looker-on and did not use active endeavors to prevent the commission of the unlawful acts."
The opinion of the Court of Appeals rules "that defendants were chargeable with lack of due diligence in not having attempted to identify the car of plaintiff with the one that was stolen." That is, that there was a duty upon them to prevent an arrest, if they had it within their power so to do. It must not be overlooked that Stubbs gave no directions to the police force. The policemen were on the ground watching the car before Stubbs heard of the matter, and before he asked the chief of police if Quinn had reported to the police. The officers of the law were in charge of the situation before Stubbs even reached his office, after Quinn had called for the number of the car. Whether they were there at the request or direction of Quinn, or on motion of the chief of police, is immaterial to Stubbs and his insurance company. They were on the ground, and when he came and undertook to examine the number of the car he was directed by the officer in charge not to do so. It is true that the Court of Appeals finds: "Reynolds testified that he was there watching the car to take it to the police station and pick up the party who claimed to own it, when the latter came to get the car. Stubbs then told the officer that if he would take care of the car, he (Stubbs) would `fix it up with him and give him a Christmas present.'" Stubbs said nothing about arresting any person. The fair construction of this language is that if the officer would care for the car he would reward him. The court in the opinion sets out the following questions to and answers from Stubbs.
"Q. On the contrary you said if he took the car down to the station and if it was Quinn's car you would make him a present? A. Didn't say I would make him a present. *Page 623 
"Q. Compensate him? A. Compensate him for expenses."
It was evidently upon this testimony, and that of the officer that the Court of Appeals found the fact we last above quoted.
On the facts found we think the court's ruling contravenes the two opinions from this court. The facts found fail to connect Stubbs with the arrest of plaintiff, under the rule stated in those cases. The only suggestion from Stubbs was as to the car
and not to the man, or his arrest. For illustrative cases, much stronger on the facts, than this case, see Lark v. Bande,4 Mo. App. 186; White v. Shradski, 36 Mo. App. 635; Zinkfein v. W.T. Grant Company, 236 Mass. 228.
Certain it is our cases in this court, and in this State, do not go so far as to hold that one can be held in damages for negligently failing to find out the facts going to identity, and this too after he had been directed not so to do by the officer in charge of the case, which officer was not even there at the request or direction of the party.
The Court of Appeals' opinion, and the judgment based thereon, should be quashed, and it is so ordered. All concur, exceptWoodson, P.J., absent.